DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 1/27/2021 has been entered. Claims 1-4, 7-12 and 16-25 are currently pending. The amendment has overcome the claim objection indicated in the Non-final Office Action dated 10/29/2020.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,637,567 (hereinafter Bradley ‘567) in view of US 9,977,068 (hereinafter Bradley ‘068).
Regarding claims 1, 9 and 18, Bradley ‘567 teaches a test system/test method/medium comprising: a signal generator consisting of a single frequency source (FIG. 1, 16: details signal source producing signal at fixed frequency F1) and configured to generate a test signal having a first frequency (FIG. 1, 20: details this source is configured with a combiner to create a test signal, as generate a test signal, with frequency components F1 and F2 which has F1, as test signal having a first frequency); an antenna system comprising a single antenna that is coupled to a diplexer (FIG. 1, 12: details a diplexer passes the test signal to a test port 14 connected with the antenna), wherein the single antenna is configured to: transmit a representation of the test signal (FIG. 1; Col. 2, ll. 55-67: details the antenna, which transmits the test signal); receive a harmonic signal (Col. 2, ll. 55-67: details unwanted PIM signals comprising harmonics of the test signals are generated and can be reflected back to the antenna); wherein the diplexer is configured to: receive the test signal and output the representation of the test signal to the single antenna for transmission by the single antenna (FIG. 1: details F1, F2); receive the harmonic signal from the single antenna and output a representation of the harmonic signal (FIG. 1: details 2F1-F2, 2F2-F1); a filter configured to receive the representation of the harmonic signal from the diplexer (FIG. 1, 42: illustrates low pass filter which receives signals and target frequency or frequencies are selected by filtering) and to remove signals, from the representation of the received harmonic signal (FIG. 1, 42: illustrates target frequency or frequencies are selected by filtering the mixer output using a low pass filter), over a bandwidth that corresponds to the first frequency of the test signal that is transmitted (FIG. 1, 42; col. 3, ll. 1-18: details PIM signals that occurs at 2F1-F2 and 2F2-F1, as bandwidth that corresponds to F1); and an analysis unit configured to receive the output from the filter and to: measure a (FIG. 1; illustrates: Mag Detect; magnitude of the IF signal is measured by the receiver).
Bradley ‘567 does not explicitly teach prevent a leakage of the test signal into the representation of the harmonic signal.
However, Bradley ‘068 teaches prevent a leakage of the test signal into the representation of the harmonic signal (Col. 3, ll. 50-51: details prevent signal leakage to the amplifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Bradley ‘068 and include prevent a leakage of the test signal into the representation of the harmonic signal of Bradley ‘068 with Bradley ‘567. Doing so would provide the advantage and capability of preventing leakage (Bradley ‘068, at Col. 3, ll. 50-51).

Regarding claim 22, Bradley ‘567 teaches the second frequency is representative of a third-order harmonic intermodulation signal (Col. 3, ll. 1-18: details third order response of reflected signal).

Claims 2-3, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Bradley ‘068 further in view of US 2014/0119197 (hereinafter Maca).

However, Maca teaches a local oscillator coupled to the signal generator and the analysis unit, wherein the local oscillator provides a reference signal to both the signal generator and the analysis unit (FIG. 7, 730: details Clock, as local oscillator, coupled to signal generator, as test signal generator, and analysis unit, as data capture module, local oscillator provides reference signal to both, as arrow illustrates to both).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Maca and include the local oscillator of Maca with Bradley ‘567. Doing so would provide the advantage and capability of detecting and measuring intermodulation products in a telecommunications system (Maca, at paragraph [0005]).

Regarding claims 3 and 11, Bradley ‘567 does not explicitly teach a first amplifier coupled to an output of the signal generator, wherein an output of the first amplifier is the representation of the test signal. 
However, Maca teaches a first amplifier coupled to an output of the signal generator, wherein an output of the first amplifier is the representation of the test signal (FIG. 7, 712: details amplifier, as first amplifier, coupled to output of test signal generation unit).
.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Bradley ‘068, further in view of US 2019/0273564 (hereinafter Vella-Coleiro).
Regarding claims 4 and 12, Bradley ‘567 does not explicitly teach a second amplifier coupled to an output of the filter, wherein an output of the second amplifier is coupled to an input of the analysis unit (FIG. 1, 36: details amplifier, as second amplifier, coupled to output of BPF and output is coupled to input of processor, as analysis unit).
However, Vella-Coleiro teaches a second amplifier coupled to an output of the filter, wherein an output of the second amplifier is coupled to an input of the analysis unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Vella-Coleiro and include the second amplifier of Vella-Coleiro with Bradley ‘567. Doing so would provide the advantage and capability of providing high performance RF communications systems (Vella-Coleiro, at paragraph [0031]).

s 7, 16, 20-21 and 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Bradley ‘068, further in view of US 2016/0366605 (hereinafter Tsui ‘605).
Regarding 7, 16 and 20, Bradley ‘567 does not explicitly teach wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level.
However, Tsui ‘605 teaches wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and capability of determining interference effects on the noise profile is negligible (Tsui ‘605, at paragraph [0045]).

Regarding claims 21 and 24, Bradley ‘567 does not explicitly teach determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold; and 
However, Tsui ‘605 teaches determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible); and based on the power level of the second frequency exceeding the threshold, determining the passive intermodulation exists ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include wherein determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold; and based on the power level of the second frequency exceeding the threshold, determining the passive intermodulation exists of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and 

Regarding claims 23 and 25, Bradley ‘567 does not explicitly teach an indexing the power level of the second frequency remaining in the representation of the harmonic signal based on a relative power measure as compared to a transmission power level of transmission of the representation of the test signal.
However, Tsui ‘605 teaches an indexing the power level of the second frequency remaining in the representation of the harmonic signal based on a relative power measure as compared to a transmission power level of transmission of the representation of the test signal ([0042]: details In an embodiment, the intermodulation detection component 508 can determine that an intermodulation product from the test signal is present in the transmission, as indexing the power signal, based on matching a cyclical noise measurement of the transmission to the defined rate of the test signal, as based on a relative power measure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include the indexing of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and capability of determining interference effects on the noise profile is negligible (Tsui ‘605, at paragraph [0045]).

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Bradley ‘068, further in view of US 9,768,812 (hereinafter Tsui ‘812).
Regarding claim 8, Bradley ‘567 does not explicitly teach wherein the second frequency is three times the first frequency.
However, Tsui ‘812 teaches the second frequency is three times the first frequency (Col. 5, ll. 11-38: details magnitude of the third order, as three times the first frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘812 and include the second frequency is three times the first frequency of Tsui ‘812 with Bradley ‘567. Doing so would provide the advantage and capability of facilitating PIM cancellation between network devices (Tsui ‘812, at Col.3, ll. 54-56).

Regarding claim 17, Bradley ‘567 does not explicitly teach wherein the second frequency is an integer factor times the first frequency.
However, Tsui ‘812 teaches the second frequency is an integer factor times the first frequency (Col. 5, ll. 11-38: details any other order can be selected for cancelation, as integer factor times the first frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘812 and include the second frequency is an integer factor times .

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Bradley ‘567 does not describe a single generator consisting of a single frequency.  Examiner respectfully disagrees. Bradley ‘567 teaches a generator 16 having a corresponding fixed frequency F1 that is provided to be transmitted as a component of a test signal. Thus, Bradley ‘567 teaches “a signal generator consisting of a single frequency” and “configured to generate a test signal having a first frequency”.  Moreover, newly found references Williams (US 2012/0119918) and Billig (2,988,693) teach the signal generator consisting of a single frequency as claimed.  Furthermore, the claim does not recite that the test signal is only the single frequency of the single frequency source. It merely states “transmit a representation of the test signal.”  Bradley ‘567 also teaches a representation of test signal having first frequency because a first and second test signals are combined such that the first and second test signals are transmitted together. The combined test signal includes the first test signal so it teaches a representation of the test signal having the first frequency. Clarification of the representation of the test signal as well as the signal generator being the only generator in the system to generate the test signal may overcome the current prior art.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US 2012/0119918) details test signal generator includes a high-frequency signal current source 340.
Billig (2,988,693) details single frequency source.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.K./Patent Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415